Appeal from order, Supreme Court, New York County (Harold Baer, Jr., J.), entered on July 13, 1987, unanimously dismissed as having been superseded by the appeal from the order of said court, entered on March 4, 1988, which is unanimously dismissed as having been taken from a nonappealable order, without costs and without disbursements. Were we to reach the merits, we would affirm the order entered on March 4, 1988, without costs. No opinion. Concur — Kupferman, J. P., Ross, Asch, Kassal and Rosenberger, JJ.